The opinion of the court was delivered by
Valentine, J.:
The only question presented by the plaintiff in error, the railroad company, in this court, is stated in its counsel’s brief as follows: “The amount’awarded by the court upon the special findings of the jury was excessive.” The portions, however, of the special findings to which the counsel for the plaintiff in error particularly objects are those portions allowing $500 for the inconvenience of crossing the railroad on the plaintiff’s farm, and $1,643.90 for the inconvenience and loss of time in farming the plaintiff’s land in the shape in which it was left by the appropriation of the right-of-way. These damages in fact include nearly all the *313damages that could be allowed as damages to the land not actually taken, but not all. Whether these amounts are excessive or not we do not know and cannot tell, for none of the evidence upon which the jury made their findings has been brought to this court. The special findings of the jury appear to be slightly ambiguous. But still we cannot say that they are in conflict with the general verdict, and if they are erroneous in any particular we cannot say in what particular. Under the interrogatories presented to the jury for findings, they could not have found and stated separately the precise amount of each and every item or element of damage which they had a right to consider, and which they evidently did consider, for the interrogatories did call for such findings; and they did not attempt to state in their findings the amount of each and every element of damage which they in fact did consider. They considered the “destruction of the crops, hedges and trees,” and we must, of course, presume in the absence of the evidence that there was evidence authorizing the jury to consider these matters, and if these crops, hedges and trees were upon the land actually appropriated for the right-of-way, the jury had the right to so consider them. (Comp. Laws of 1885, ch. 23, art. 9, § 86.) But what amount is allowed for these matters is not stated. The jury also considered the “depreciation of the commercial value of the land.” We suppose that the jury, by using the words “commercial value,” meant the market value, and the market value of the land is affected by everything that would tend to make the land more or less valuable. In estimating the market value of the land, or the depreciation of the market value thereof, the jury had the right to take into consideration among other things the symmetry and beauty of the land before the right-of-way was appropriated, and the destruction of that symmetry and beauty by the appropriation. Whether the jury took into consideration these things or not, we cannot tell, and what, if anything, was allowed for these things we cannot tell. Indeed, from anything presented to us by the rec*314ord in this case we cannot say that any material error was committed by either the jury or the court in the trial of the case in the court below.
The judgment of the court below will therefore be affirmed.
All the Justices concurring.